Citation Nr: 0623607	
Decision Date: 08/07/06    Archive Date: 08/15/06	

DOCKET NO.  04-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) (claimed as nervous disorder/PTSD), and if 
so, entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.   The veteran has been diagnosed with PTSD.  

2.  The record contains no credible supporting evidence that 
the veteran's claimed stressors occurred during service.  

3.  The veteran did not engage in combat against the enemy 
during service.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in October 1986, which 
denied service connection for nervous condition, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.304 (2005).

3.  PTSD was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

In July 1970, the veteran filed a claim for service 
connection for nervous condition. Since the veteran failed to 
report to his C&P examination, the RO declined to make a 
decision on the claim.  In September 1986, the veteran again 
filed a claim for service connection for nervous condition.  
A rating decision denying that claim was issued in 
October 1986 and the veteran was notified of the adverse 
decision.  The veteran filed a notice of disagreement with 
respect to that decision.  After the statement of the case 
was issued, the veteran did not file a substantive appeal, so 
the decision became final.  38 C.F.R. § 20.302(b).  

Since the October 1986 rating decision, the veteran submitted 
to the RO a medical opinion diagnosing him with PTSD and a 
PTSD questionnaire that identified stressor events.  Since 
that existing evidence was not previously submitted to the 
RO, it is "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  As 
discussed more fully below, two of the requirements for 
service connection for PTSD are that the veteran establish 
with medical evidence a current diagnosis of PTSD and 
establish the existence of an inservice stressor event.  38 
C.F.R. § 3.304(f).  So the new documents are material 
evidence as well.  

Since the claims file contained no medical diagnosis of PTSD 
and no description of stressor events, this new and material 
evidence was neither cumulative nor redundant of the evidence 
of record in October 1986 (the time of the last final denial 
of the claim sought to be reopened).  As the information in 
those documents was sufficient to trigger a C&P examination 
(see 38 C.F.R. § 3.159(c)(4)(governing when a VA examination 
is necessary)) and VA's search for objective verification of 
the inservice stressor events might have produced 
corroborating evidence, the documents submitted by the 
veteran raised a reasonable possibility of substantiating the 
claim.  As a result, the standard for new and material 
evidence has been met.  The claim is reopened, and to that 
extent, the claim is granted. 

The Board acknowledges that the RO did not address the 
question of whether the previously-denied claim for service 
connection for a psychiatric disorder had been reopened.  
Because the Board has concluded that new and material 
evidence to reopen the previously-denied claim has been 
received, the Board concludes that there is no prejudice to 
the appellant in its consideration of this question.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

Service Connection for PTSD

Service connection for PTSD requires (1) credible supporting 
evidence that the claimed inservice stressor occurred, 
(2) medical evidence establishing a diagnosis of PTSD, and 
(3) medical evidence establishing a link between the 
diagnosed PTSD and inservice stressor.  38 C.F.R. § 3.304(f) 
(specific rules for PTSD); see generally 38 U.S.C.A. § 1110 
(service connection may be granted for disability resulting 
from disease or injury incurred during active military 
service).  As discussed below, since there is no credible 
supporting evidence that any inservice stressor occurred, 
service connection for PTSD is not warranted.  

With respect to the first requirement, the testimony of a 
veteran who engaged in combat with the enemy in active 
service during a period of war may be considered sufficient 
to establish that a combat stressor occurred.  38 U.S.C.A. 
§ 1154(b) (if consistent with the circumstances, conditions, 
or hardships of service, VA shall accept as sufficient proof 
of inservice occurrence, satisfactory lay or other evidence 
of a veteran who engaged in combat with the enemy during 
service); 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
it is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of its occurrence).  While the veteran did serve on 
active duty during a period of war, he was not engaged in 
combat with the enemy in active service.  His personnel 
records show that his service on the aircraft carrier, the 
U.S.S. American, was as a bow safety on the flight deck.  His 
service records reflect no combat awards or combat duty.  

Although the veteran does not explicitly state that he 
engaged in combat, he submitted evidence that he was entitled 
to wear the Navy Unit Commendation Ribbon on the basis of a 
commendation of the U.S.S. America and Attack Carrier Air 
Wing Six, which was awarded for service while engaged in 
combat support operations.  He also submitted evidence 
concerning a Battle Efficiency Pennant and Ship Department 
Excellence Insignia (awarded for exemplary performance that 
contributed in large measure to making U.S.S. America the 
outstanding Attack Carrier assigned to NAVAIRLANT during the 
period January 1, 1967, to June 30, 1968).  He also supplied 
photocopies of various flight deck hazardous duty orders 
(governing additional pay authorized under 37 U.S.C.A. § 301 
for frequent and regular participation in flight operations 
on the flight deck of an aircraft carrier).  These records 
reinforce that the veteran served in combat support, rather 
than directly engaging the enemy in combat.  Accordingly, the 
veteran's accounts of inservice stressors is insufficient by 
itself, and credible evidence to support the existence of his 
claimed stressors must be presented.  Cf. Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (since the veteran's service 
records and his specialty indicate that he was exposed to no 
more than an ordinary stressful environment, his accounts of 
stressors that did not put him in danger must be corroborated 
by other evidence).  

The veteran produced no credible evidence corroborating his 
claimed inservice stressors.  A statement by an ex-wife 
merely indicated that after four years, the veteran changed, 
so she got fed up and left him.  It does not identify when 
the purported change in the veteran took place.  It provides 
no information about his behavior before it changed and the 
only detail about his later behavior is that he wanted to 
fuss and fight all the time.  This statement does not contain 
relevant information to support the occurrence of his claimed 
inservice stressors.  

Moreover, VA was unable to search for evidence supporting the 
existence of stressors because the veteran's statements about 
the stressful events are not definite enough to verify.  The 
RO wrote to the veteran in March 2003 enclosing a PTSD 
questionnaire. The RO explained that the information 
requested was necessary so that VA could obtain supporting 
evidence of  the stressful events during service and that an 
incomplete response might result in denial of the claim.  The 
letter explicitly pointed out that among other things, the 
veteran needed to provide a two-month specific date range 
identifying when the stressful event occurred.  With such 
specific information, the RO explained, VA could obtain 
military records of the veteran's unit to verify his 
accounts. 

The veteran has never responded with information about any 
event that is specific enough to verify.  In July 2003, he 
made general statements about stressful things he saw during 
service:  aircraft shot up as they landed on the flight deck, 
aircraft falling short of the deck and crashing into the 
ocean with helicopters trying to recover them, wounded 
pilots, and dead pilots.  With his notice of disagreement the 
veteran described other events that are more specific.  He 
said he saw an airplane (either an F-4 or E-6) crash land on 
the deck and he had to assist in removing the crew, some of 
whom were shot, bloody, and/or had broken bones.  He saw an 
aircraft ditching in waters near the ship where helicopters 
rescued the crew and he had to assist in getting them to 
medical help.  But although the veteran was asked to provide 
specific dates in a two-month period during which these 
events occurred, he has not done so.  In his July statement, 
he identified the dates as 1967-1968.  In his February 2003 
statement, he identified the dates as between April 1966 and 
September 1967.  He also has explained that he can't really 
remember particular dates and times because information about 
serving in the Republic of Viet Nam fades in and out.

The veteran has repeatedly been told of the importance of 
providing specific details and particular dates.  The August 
2003 rating decision explained that, without a specific 
verifiable stressor, the claim must be denied.  In the 
statement of the case, the RO explained to the veteran that 
his descriptions of stressor events were vague in nature and 
did not relate to a single or specific event, within a two-
month period of time, that the RO could verify.  The RO 
explained that if, in the future, the veteran could submit 
more specific dates or events which might be researched in 
order to verify them, or if the veteran were able to submit 
lay statements from other sailors present who also witnessed 
the claimed events, the decision could be reconsidered.  In a 
letter dated January 2005, the RO once again explained that 
VA is required to obtain objective evidence of any inservice 
stressor events and that if the veteran would provide the 
information, the RO would request a search of unit records to 
verify the event.

At his May 2005 hearing, the veteran described two events 
that happened one after another.  First, a plane crashed into 
the sea.  That is all the detail that was given about that 
event.  Second, when the veteran was working on a flight 
deck, he walked behind a jet that had just landed and he was 
blown over the catwalk, almost going overboard.  When asked 
if he sought medical treatment, the veteran replied that he 
had gotten stitches in his knee.  He was told that his 
service medical records contain nothing to show that he had 
received stitches in his knee, and he replied that he had 
records at home that showed that he had gotten stitches.  
When asked when this happened, he said he had that 
information at home.  He said he would send the information 
as soon as he got home.  No records have been submitted.  In 
contrast, the veteran reported in a 1970 claim that he 
received stitches in his right knee when he served on the 
U.S.S. Randolph in 1965, which was more than two years before 
he was transferred to the U.S.S. America. 

To meet the requirement of showing the existence of an 
inservice stressor event, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994); accord Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996) (as a matter of law, the veteran's testimony, by 
itself, cannot establish the occurrence of a noncombat 
stressor).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed inservice 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
accord Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (just 
because a physician or other health professional accepted the 
appellant's description of his Viet Nam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean that the Board is required to grant service 
connection for PTSD).  Since there is no independent evidence 
to corroborate the veteran's statements, there is no doubt to 
be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Since all three requirements for service connection must be 
met, and since there is no credible evidence to support the 
inservice stressors claimed by the veteran, service 
connection is not warranted.  Accordingly, the other two 
requirements for service connection need not be discussed.

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    
      
The RO's March 2003 letter describing the evidence needed to 
support the veteran's PTSD claim was timely mailed well 
before the August 2003 rating decision.  It described the 
evidence necessary to substantiate a PTSD claim, identified 
what evidence VA had collected and was still collecting, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence he 
had pertaining to his claim, it did request the veteran to 
send the RO what VA needed.  This veteran was not harmed, 
however, because the veteran did submit evidence directly to 
the RO, and in September 2004, he stated that the RO had all 
the pertinent information pertaining to his application for 
benefits.  Moreover, the January 2005 letter explicitly asked 
the veteran to send any evidence in his possession that 
pertained to his claim and he sent nothing further.  

The RO's letters did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a PTSD disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by that omission, 
however, because service connection was denied, rendering 
moot the issues relating to rating criteria and the effective 
date of an award.  

Finally, although the RO's March 2003 letter advised the 
veteran of what evidence was necessary to substantiate a 
service connection for PTSD claim, it did not advise the 
veteran of what evidence would constitute new and material 
evidence necessary to reopen such a claim.  See Kent v. 
Nicholson, No. 04-181, 2006 WL 1320743 (Vet. App. March 31, 
2006).  Since the veteran, in fact, submitted new and 
material evidence and the claim was reopened, however, that 
error was harmless.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and service personnel 
records, by providing the veteran with a C & P examination, 
and by providing the opportunity for the veteran to submit 
sworn testimony at a hearing before a member of this Board.  

Although VA did not verify the veteran's claimed stressors, 
VA nevertheless met its duty to assist the veteran in that 
matter.  On several occasions described above, VA sought 
additional details from the veteran, so that VA could verify 
his claimed stressors.  The veteran was thus on notice that 
more was required of him if there was to be a successful 
search for the necessary evidence.  The veteran did not 
provide that information.  As a result, VA had no further 
duty to assist the veteran in corroborating his claimed 
stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (duty to assist was adequate where VA repeated 
requests for information in order to verify inservice 
stressors and the veteran failed to provide it).   


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.   

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


